EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 19: Replace “the guide catheter” with “the catheter”.
Claim 21, line 6: Replace “a catheter based medical procedure” with “the catheter based medical procedure”.

Reasons for Allowance
Claims 1, 5, 9-11, 15, 19-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 are directed to a method for maintaining the position of a catheter during a catheter based medical procedure. Claims 11 and 19 are directed to a catheter procedure system having a robotic catheter system with a bedside system comprising a catheter having a distal end positioned to support delivery of a device to a location downstream of the position relative to the feeding direction of the catheter to perform a catheter based medical procedure, where the controller performs a method for maintaining the position of a catheter during a catheter based medical procedure. Claim 21 is directed to a non-transitory compute readable storage medium having computer executable instructions for performing a method for maintaining the position of a catheter during a catheter based medical procedure. Claim 1 is representative and recites:

while the catheter based medical procedure is being performed, automatically monitoring, using a controller, an ST waveform of an electrocardiogram;
while the catheter based medical procedure is being performed, automatically determining, using the controller, that the monitored ST waveform is elevated;
in response to determining that the monitored ST waveform is elevated, automatically determining, using the controller, that the distal end of the catheter has moved from the position; and
while the catheter based medical procedure is being performed, and in response to determining that the distal end of the catheter has moved from the position, automatically adjusting the catheter using a robotic catheter system to return the distal end of the catheter to the position”.
	The method of claims 1 and 9, the system of claims 11 and 19, and the non-transitory computer readable storage medium are not taught by the prior art.
The closest prior art of record is Hunter (7599730.pn.) in view of Quaid (20040106916.pn.), and further in view of Qi (20120136242.pn.), which was cited as rendering obvious the method of claim 4. Hunter teaches positioning the catheter in a position, where the catheter in the position supports delivery of a device to a location downstream of the position, monitoring the positioning during the catheter based medical procedure, and the robotic catheter system to move the catheter with a controller. Quaid teaches the determining step and the adjusting step. Qi teaches the parameter that indicates the catheter is not in position is an ST waveform of an electrocardiogram.
However, neither Hunter, Quaid, nor Qi teaches the method as amended on 10 September 2021 shown above. Hunter and Quaid do not mention using the electrocardiogram for determining the position of the distal end of the catheter. Qi is directed to using the electrocardiogram to determine the location of the catheter, but only mentions the ST segment in paragraph 245 as one among a list of other parts of the PQRST sequence of an electrocardiogram that could be used to determine the position of the distal end of the catheter. Qi does not mention monitoring for “ST elevation” or that the ST waveform being elevated indicates the location of the distal end of the catheter. As a result, Hunter, in view of Quaid, and further in view of Qi does not teach the claimed invention.
The closest new prior art found in an update search is Stadler (U.S. 6,115,630) which is directed to determining the orientation of electrocardiogram signal in implantable medical devices. Stadler’s goal is to develop a method to determine myocardial ischemia using the electrocardiogram output, specifically monitoring for an elevated ST segment of the PQRST sequence of an ECG, which is indicative of myocardial ischemia indicating a strong likelihood of a heart attack. Stadler wants to determine true ST segment elevation (also called ST deviation) from false alarms because “Myocardial ischemia can be mistakenly detected due to ST segment changes in the PQRST complex caused by "axis shifts", electrical noise, cardiac pacing, and high sinus or tachycardia cardiac rates that distort the shape of the PQRST complex.” (col. 3, lines 51-55). To determine that a true ST elevation indicating myocardial ischemia Stadler teaches normalizing the measured ST deviations from the isoelectric point by the R-wave amplitude (col. 6, lines 32-59). Stadler normalizes by determining the orientation of the R-wave by using the absolute value of the R-wave of two sample cycles of the PQRST sequence, whichever part has the largest absolute value is determined to be the orientation and reference is made to that “fiducial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783